DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 9/03/2019, are acknowledged.  Claims 1, 6, 8-12, 15-20, 24, 25, 27, 28, 35, 43 and 48 are pending. 

Claim Objections
Claim 18 is objected to because of the following informalities:  The use of parenthesis should be restricted to reference characters corresponding to element recited in the detailed description of the drawings or the first instance of identifying acronyms in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-12, 15-20, 24, 25, 27, 28, 35, 43 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
Here, claim 1 is directed to a method for identification of a human microbiota peptide sequence variant of a human tumor-related antigenic epitope sequence comprising selection of a human tumor-related antigen of interest, identification of at least one epitope comprised in the human tumor-related antigen selected in step (i) and determination of its sequence, and identification of at least one human microbiota peptide sequence variant of the epitope sequence identified in step (ii).   Claim 24 is broadly directed to a microbiota sequence variant of a human tumor-related antigenic epitope sequence.
Contrary to the broad scope of the claims, however, the specification provides simply a small number of related examples that correspond to a limited demonstration of steps of the method.  In other words, the examples are limited to one embodiment of the general concept of the method.  For instance, as the specification itself makes clear at page 55, in Example 1, one antigen of 600 antigens, namely interleukin-13 receptor subunit alpha-2, is selected and use to identify epitopes sequence which are presented specifically by MHC-I.   
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  To properly evaluate whether an applicant has complied with the written description requirement 
Considering the limited demonstration of the claimed method, its broad scope with an untold number of embodiments, and the amount of unnecessary experimentation by one of ordinary skill in the art to practice the method, it is clear that Applicant has provided nothing more than an indication of a result which one might achieve if one actually made the invention.  “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others.  ‘[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.’”  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.  Id.
Accordingly, because one of ordinary skill in the art would not reasonably recognize that Applicant was in possession of the claimed method as of the filing date, Applicant failed to comply with the written description requirement with respect to claims 1, 6, 8-12, 15-20, 24, 25, 27, 28, 35, 43 and 48.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the core sequence of the human microbiota peptide sequence variant," "the core sequence of the human tumor-related antigenic epitope sequence," and "the core sequence".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 18 and 19 recite “the (respective reference) epitope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 8-12, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claim 1 and its dependents, the claim(s) recite(s) “selection of a human tumor-related antigen of interest,” “identification of at least one epitope comprised in the human tumor-related antigen selected in step (i) and determination of its sequence,” and “identification of at least one human microbiota peptide sequence variant of the epitope sequence identified in step (ii).”  These steps are considered the practice of mental steps.  This judicial exception is not integrated into a practical application because the mental steps can be practiced by merely looking at a database and 
Claims 24, 25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  Regarding claim 24 and its dependents, the claim(s) recite(s) a microbiota sequence variant of a human tumor-related antigenic epitope sequence.”  As claimed there is nothing markedly different about the microbioata sequence variant than what is found in nature.  This judicial exception is not integrated into a practical application because there is no application whatsoever in the claim.   Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they simply don’t.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 and 25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huarte et al., Clinical Cancer Research, Vol. 8, 2336-2344, July 2002.
Regarding claims 24 and 25, Huarte et al. teaches CLTs recognize antigens in the form of short peptides usually 9-10 amino acids long, presented by MHC class I molecules.   Insofar as Huarte et al. is silent with respect of the peptide being source from a microbiota, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618